                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


CARLOS FERNANDO REIXACH MUREY,                       )
as Administrator for the Estate of Carlos            )
Lens Fernandez, a/k/a Carlos Lens,                   )
      Plaintiff,                                     )
                                                     )
v.                                                   )
                                                     )   CIVIL ACTION 1:18-00275-KD-N
                                                    )
THE CITY OF CHICKASAW, et al.,                      )
   Defendants.                                      )


                                            ORDER

       This matter is before the Court on Plaintiff’s supplemental brief wherein the plaintiff

requests sanctions (Docs. 135, 136, 138), and Defendants’ Response (Docs. 141, 142).

I.     Background

       Pursuant to the Rule 16(b) scheduling order, discovery closed on July 15, 2019 (Doc. 55).

Magistrate Judge Nelson held a hearing August 30, 2019 to discuss discovery related issues.

(Doc 102). Murey believed, based on information from Defendants, that Defendant City of

Chickasaw recorded radio and telephone conversations and recorded the dispatch room at the

Chickasaw County Jail. (Doc. 122 at 1). On October 4, 2019, Defendants stated Mobile County

EMS maintained those records and not Chickasaw. (Doc. 119 at 21). On October 8, 2019, Murey

moved to reopen discovery to depose witnesses regarding the recordings. (Doc. 122). On

October 21, 2019, the Court ordered discovery be reopened for the limited purpose of

subpoenaing Mobile County 911 for relevant audio recordings and transcripts. (Docs. 130, 132).

       Thereafter, on November 1, 2019, Murey obtained nineteen (19) recordings from Mobile

County 911. (Doc. 136 at 2). The “retrieved recorded conversations [were] from a recorder



                                                1
located in the Chickasaw Municipal Building, where the jail and dispatch room operated until a

few months ago.” (Id.).

       Murey contends Defendants “intentionally misrepresented to this Court” both that “the

City of Chickasaw did not maintain telephone and radio recordings in 2016” and that the City

“did not have possession of the recordings that were extracted from the recorder located in

Chickasaw…” (Id. at 1-2). But, Murey argues, “[i]n actuality, the recordings that the Defendants’

attorneys denied were in the possession of the Defendants are maintained in a recording device

sitting in the City of Chickasaw jail/dispatch building where Carlos Lens died.” (Id. at 3). Also,

Murey asserts that the recordings Mobile County 911 provided Plaintiff’s attorneys with on

November 1, 2019 “should have been produced by the Defendants months ago in response to

discovery requests…” (Id. at 2).

       Additionally, Murey contends “[a]lthough Mobile County 911 was able to recover

nineteen (19) recordings made on May 27, 2016 and related to Carlos Lens, other recordings

have been spoliated by the Defendants and it appears can never be recovered.” (Doc. 136 at 3).

Specifically, Murey states Justin Thomas (Mobile County 911 employee) was unable to locate or

the recordings no longer exist of 1) a conversation between Sgt. Taylor and Sgt. Burson, where

Taylor requests Burson’s assistance in the Draeger room; and 2) a conversation between Burt

and Captain McDuffie on May 27, 2016. (Id.).

       In response, Defendants first assert Murey received the call between Burson and Taylor.

(Doc. 142 at 4 (citing Doc. 141-2, Doc. 141-8)). Next, Defendants contend Doc. 138, Clip A-5 is

a recording of the conversation between Burt and McDuffie; Plaintiffs mistakenly believed the

recording was a conversation between Burt and Reynolds. (Doc. 142 at 4-5). In Burt’s

supplemental affidavit Defendants provide in support of their response, Burt says, “I placed a




                                                 2
fourth call to Captain McDuffie. After Captain McDuffie answered, I handed the call over to Sgt.

Wickel who spoke with Captain McDuffie…Sgt. Wickel informed me that he notified Chief

Reynolds, Captain Richardson and Lt. Stubbs. I made note of the notification on the jail log.”

(Doc. 141-3 at 3 (Supp. Aff. Burt)).

II.     Discussion

        First, there is no evidence to support the conclusion that Defendants lied or acted with the

intent to deprive Murey of the evidence at issue. As noted supra, Murey asserts Defendants

misrepresented to the Court that the City had these recordings and about the location at which the

recordings were maintained. Defendants contend that they did not know recordings were at the

Chickasaw City Jail until Murey filed his supplemental brief. (Doc. 142 at 1). The recording

device is “located inside a corner closet on a shelf in the dispatch area.” (Id. at 2). The recording

device is both owned and maintained by Mobile County Communications District. (Id.). The

City designates only certain jailers/dispatchers access to these recordings. (Id.). Starting in 2018,

only the previous ten (10) calls were accessible to those jailers/dispatchers. (Id.). Other members

of the police department do not have access to these recordings. (Id.). The City stopped housing

inmates or providing dispatch services in April 2019 and since then, no one has been employed

as a jailer/dispatcher for the City. (Id.).

        When Plaintiff’s counsel asked for dispatch and phone records in June 2019, the City

thought Mobile County Communications District maintained the recordings because no one in

the police department had access to those recordings (jailers/dispatchers were no longer

employed). (Id. at 3). Defense counsel contacted Mobile County Communications District for

recordings and provided a transcript of the one call it was given immediately to Plaintiff’s




                                                  3
counsel. (Id.). Based on the foregoing, the Court finds insufficient support that Defendants

“intentionally misrepresented to this Court” where the recordings were stored.

       Moreover, there is no prejudice from Defendants failure to locate the recordings. Murey

asserts the following recordings are missing and/or were deleted: 1) a phone call between Burson

and Taylor; and 2) a call between Burt and McDuffie or Reynolds. As mentioned infra,

Defendants assert Murey was mistaken as to the identity of the speaker in Doc. 138, Clip A-5.

(Doc. 142 at 4-5). That recording is actually the call between Burt and McDuffie. (Id.). But even

assuming arguendo those recordings were deleted, Murey has not established how this missing

evidence results in prejudice.

III.   Conclusion

       The Court finds sanctions are not warranted. Accordingly, it is ORDERED that the

Plaintiff’s motion sanctions (Docs. 135, 136, 138) is DENIED.

       DONE and ORDERED this the 26th day of November 2019.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                4
